Judgment, Supreme Court, New York County (Charles H. Solomon, J., at suppression hearing; Juan M. Merchan, J., at plea and sentencing), rendered January 4, 2011, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a term of seven years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]).
We perceive no basis for reducing the sentence. Concur— Sweeny, J.P, Renwick, Moskowitz, Richter and.Gische, JJ.